Citation Nr: 1041772	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  04-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her daughter


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from January 1946 to December 
1956, and from January 1957 to May 1967.  The Veteran died on 
October [redacted], 2002.  The appellant is the Veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2003 rating decision in which the RO, inter alia, denied 
service connection for the cause of the Veteran's death.  In June 
2003, the appellant filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 2004, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in February 2004.

In June 2004, the appellant, her son and daughter testified 
during a hearing before a Decision Review Officer (DRO) at the 
RO.  A transcript of the hearing is of record.

In a February 2006 decision, the Board denied the appellant's 
claim for service connection for the cause of the Veteran's 
death, to include as due to Agent Orange. The appellant filed a 
timely appeal to the United States Court of Appeals for Veterans 
Claims (Court).

In an April 2007 Order, the Court granted a joint motion for 
remand filed by representatives for both parties, vacating the 
Board decision and remanding the matter on appeal to the Board 
for further proceedings consistent with the joint motion.

In November 2007, the Board remanded the appellant's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence, in accordance with the joint motion.  After 
accomplishing further action, the AMC continued to deny the claim 
(as reflected in a November 2009 supplemental SOC (SSOC)) and 
returned the matter on appeal to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  At the time of his death, the Veteran had no service-
connected disabilities.

3.  As reflected on his death certificate, the Veteran died from 
metastatic gastric adenocarcinoma that had its onset three months 
prior to death; other competent medical evidence indicates that 
Type II diabetes mellitus contributed substantially or materially 
to cause the Veteran's death.

4.  Although there is no medical opinion linking the Veteran's 
Type II diabetes mellitus to service, the disease is among those 
recognized by VA as etiologically related to exposure to 
herbicide agents.

5.  The evidence regarding whether the Veteran had active service 
in the Republic of Vietnam during the Vietnam Era, and thus may 
be presumed to have been exposed to herbicide agents during 
service is, at least, in relative equipoise.




CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for service connection for the Veteran's cause of death 
are met.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 1310, 5103, 5107, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claim for service 
connection for the cause of the Veteran's death, the Board finds 
that all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II.  Analysis

To establish entitlement to service connection for the cause of a 
Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of death 
or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To 
be considered a contributory cause of death, it must be shown 
that service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

In this case, as indicated above, the Veteran died on October [redacted], 
2010.  His death certificate indicates that the cause of his 
death was metastatic gastric adenocarcinoma, which had had its 
onset approximately three months earlier.  At the time of his 
death, the Veteran had no service-connected disabilities.  

In this case, the appellant does not assert, and the record does 
not indicate, that the Veteran's gastric cancer had its origins 
in service.  Rather, the appellant asserts that the Veteran 
served in Vietnam during the Vietnam Era and subsequently 
developed Type II diabetes mellitus, which contributed 
substantially or materially to cause his death.  

While the Veteran's death certificate lists only metastatic 
gastric adenocarcinoma as the cause of death, the record reflects 
that, at the time of his death, the Veteran had a diagnosis of 
Type II diabetes mellitus.  Also, a memorandum from Dr. J. L. H., 
the head of the hematology and oncology division of the Naval 
Medical clinic, who treated the Veteran from August 21 to August 
24, 2002, indicates that, on review of the Veteran's medical 
record, diabetes was an underlying contributor to his death.  
Moreover, a signed note from Dr. J. C. H.-the physician who 
signed and certified the Veteran's death certificate-indicates 
that, in addition to his gastric carcinoma, the Veteran also had 
Type II diabetes, and that this was an underlying condition that 
contributed to his death.  

Collectively, the above-cited evidence tends to indicate that the 
Veteran's Type II diabetes contributed substantially or 
materially to cause the Veteran's death.  Therefore, the next 
question to address is whether  Type II diabetes mellitus is 
medically related to the Veteran's military service.  The record 
reflects no medical opinion or other competent evidence 
indicating that there exists a link between the Veteran's 
diabetes mellitus and his service.  However, if a veteran was 
exposed to an herbicide agent (to include Agent Orange) during 
active military, naval, or air service, Type II diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even if there is no record of such disease 
during service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).

While the record reflects no evidence that the Veteran was 
directly exposed to Agent Orange or any other herbicide agent in 
service, the Board points out that, absent affirmative evidence 
to the contrary, there is a presumption of exposure to herbicides 
(to include Agent Orange) for all veterans who served in Vietnam 
during the Vietnam Era (the period beginning on January 9, 1962, 
and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a) (6)(iii).  Here, the Veteran's available service 
records do not explicitly document such service.  Although his DD 
Form 214 (Report of Transfer or Discharge) shows that he received 
the Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal, these awards only reflect military service during the 
Vietnam Era, and do not necessarily indicate an actual physical 
presence in Vietnam. 

The Veteran's service personnel records indicate that he served 
with the 439th Field Maintenance Squadron at Misawa Air Force 
Base in Japan from July 1965 to April 1967.  These records do not 
specifically state that the Veteran was ever present in Vietnam.  
However, in a report of the Veteran's in-service performance, 
dated in August 1966 and covering the period from May 1965 to May 
1966, the reporting official stated that the Veteran had recently 
returned from a classified temporary duty assignment (TDY), but 
the location of the TDY was not identified.

In a February 2003 response to the RO's requests, the service 
department stated that it was unable to determine whether the 
Veteran had in-country service in Vietnam.

During the June 2004 RO hearing, the appellant testified that, 
near the time of his death, the Veteran told her that he had had 
military service in Vietnam, and that he believed that his 
disabilities were caused by such service.  The Veteran's son and 
daughter each testified that, during his lifetime, they had heard 
various conversations of the Veteran wherein he mentioned having 
had some military service in Vietnam.

A signed statement, received in July 2004, from A. S., a Captain 
of the 439th Field Maintenance Squadron and Maintenance 
Supervisor, who signed the Veteran's August 1966 performance 
report, is of record.  The statement indicates that, after 
reviewing a copy the August 1966 performance report, A. S. did 
not remember the Veteran, as it had been over 30 years and he did 
not remember most of the people assigned to his unit in Misawa, 
Japan.  However, A. S. stated that he recalled the Veteran's 
duties at the drop tank shop, because one worker had accidentally 
killed himself and set the shop on fire, and that the shop 
supported aircraft when they were TDY to Vietnam and Korea.  A. 
S. further stated that he did not specifically recall writing the 
Veteran's August 1966 performance report, but that such report 
contained his words and his signature.  Noting that the appraisal 
stated that the Veteran was on a classified TDY, A. S. stated 
that he knew which of his people were on classified missions and 
would not have signed off on the report if he was not sure at the 
time that it was factual, and that his unit only had three 
classified TDYs, which were all in Vietnam, as TDYs in Korea were 
not classified at the time.  A. S. further stated that, although 
he did not recall the Veteran specifically, the wording in the 
report was how they addressed classified TDYs to Vietnam, so that 
there was no doubt in his mind that the Veteran was in Vietnam.  
A. S. also stated the Veteran was most likely at Tan Son Nhut, 
based on reading the performance report and knowing what his unit 
was doing at that time, and that the period of TDY was probably 
either 90 or 179 days, as these were the periods of most of the 
TDYs to Vietnam.

Also of record is a signed statement, received in July 2004, from 
C. D., who was Chief of Aerospace Systems Branch of the 439th 
Field Maintenance Squadron, and who also signed the Veteran's 
August 1966 performance report.  C. D. stated that, after seeing 
a picture of the Veteran and reading the write-up, he recalled 
serving with the Veteran, and that he recognized his own 
signature on the performance report.  C. D. also stated that the 
only TDY that their squadron performed was in support of flying 
squadrons when they were sent to Vietnam in support of the 
conflict, that their base when they were TDY was Tan Son Nhut, 
outside Saigon, and that C. D. remembered the Veteran being sent 
to Vietnam.  C. D. also stated that most of their TDY missions 
were three months or longer, and that most of their airmen spent 
at least two tours of TDY in Vietnam.  

In June 2004, the RO requested that the United States Armed 
Services Center for Research of Unit Records (formerly, USASCRUR, 
then CURR) verify whether the Veteran's TDY during the period 
from May 1965 to May 1966 was to Vietnam.  In November 2004, the 
CURR responded that orders concerning TDY during the Veteran's 
military service would be maintained in his Official Military 
Personnel File.  

In a letter dated in February 2009, the Air Force Historical 
Research Agency (AFHRA) responded to the AMC's request for copies 
of TDY orders for the Veteran for the May 1965 through May 1966 
time period that he was stationed at Misawa Air Base, Japan, as a 
member of the 439th Field Maintenance Squadron.  AFHRA indicated 
that its repository consisted mainly of official U.S. Air Force 
unit histories, which did not contain personnel records, and 
that, consequently, after a thorough review of the official 
histories of the 439th Field Maintenance Squadron and its higher 
headquarters' histories, no such orders were found.

In the February 2009 letter, AFHRA also responded to a request 
for information as to where maintenance personnel assigned to the 
439th Field Maintenance Squadron would most likely have been sent 
TDY.  AFHRA responded that the 39th Air Division histories for 
1965 and 1966 often mentioned a TDY to Tan Son Nhut Airfield, 
Saigon, Republic of Vietnam, for a deployment of F-100 aircraft 
and aircrew of the 45th Tactical Reconnaissance Squadron.  AFHRA 
further stated that there were two deployments during the 
relevant time period, both to Tan Son Nhut, the first from 
February through November 1965, and the second from March through 
June 1966.  However, AFHRA stated that there was no mention of 
any Field Maintenance Squadron personnel involved in either 
deployment. 

Collectively, the Board finds that evidence pertaining to whether 
the Veteran had active service in the Republic of Vietnam during 
the Vietnam Era is, at least, in relative equipoise.  While 
official documentation regarding the Veteran's service and his 
unit's activities from July 1965 to April 1967 at Misawa Air 
Base, Japan, does not verify that he had a TDY, or any other 
service, in the Republic of Vietnam, it does show that he had a 
classified TDY between May 1965 and May 1966.  In this regard, 
while AFHRA stated that, although the 39th Air Division histories 
mentioned two TDY deployments between May 1965 and May 1966, 
there was no mention of any Field Maintenance Squadron personnel 
involved in either deployment, the Veteran's August 1966 
performance appraisal report plainly states that he had recently 
returned from a classified TDY.

Moreover, the Board finds the statements of A. S. and C. D. to 
constitute competent, credible evidence on the question of 
whether the Veteran, in fact, had Vietnam service during the 
Vietnam Era.  Both men signed the Veteran's August 1966 
performance report, and are competent to describe what the 
Veteran's "classified TDY," to which they referred in the 
report, most likely referred to.  The Board again notes that A. 
S. stated that the classified TDYs to which he referred in his 
reports were all to areas in the Republic of Vietnam, as TDYs to 
Korea were not classified at the time, and that the wording in 
the appraisal was how they addressed classified TDYs to Vietnam, 
so that there was no doubt in his mind that the Veteran was in 
Vietnam.  The Board also again notes the statements of C. D. 
indicating that the only TDY that their squadron performed was in 
support of flying squadrons when they were sent to Vietnam, that 
their base when they were TDY was Tan San Nhut, outside Saigon, 
and that he actually remembered the Veteran being sent to 
Vietnam.

The statements of A. S. and C. D. were given independently, and 
each statement provides detailed information regarding each man's 
personal knowledge of the August 1966 performance report and 
Veteran's service at Misawa Air Base.  The Board finds no reason 
to doubt the credibility of either statement.  In short, the 
Board finds these statements tend to support a finding that the 
Veteran's classified TDY between May 1965 and May 1966 involved 
active service in the Republic of Vietnam. 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

Given the facts and legal authority outlined above, and resolving 
all reasonable doubt in the appellant's favor, the Board finds 
that, although not the primary cause of death, the Veteran's Type 
II diabetes mellitus was a significant, contributory cause of his 
death; that the Veteran had active service in the Republic of 
Vietnam during the Vietnam Era, and is, thus, is presumed to have 
been exposed to herbicide agents in service; that the Type II 
diabetes mellitus is, accordingly, entitled to presumptive 
service connection on the basis of such exposure.  Significantly, 
there is no evidence to rebut this presumption.  

As the evidence thus indicates that a disability of service 
origin caused or contributed substantially or materially to cause 
the Veteran's death, the criteria for service connection for the 
cause of the Veteran's death are met.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


